DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	In view of Applicant’s Amendments filed 05 August 2022, previous claim interpretations under 35 U.S.C. 112(f) are hereby withdrawn. 
	In view of Applicant’s Amendments filed 05 August 2022, new rejections under 35 U.S.C. 112(a) have been added. 
	In view of Applicant’s Amendments filed 05 August 2022, previous rejections under 35 U.S.C. 102(a)(1) have been updated. 
	In view of Applicant’s Amendments filed 05 August 2022, previous rejections under 35 U.S.C. 103 have been maintained. 
	Applicant's arguments filed 05 August 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that primary reference Fraser fails to teach or make obvious the amended portion of independent claim 3 “wherein the characteristic of the article corresponds to product identification, authentication, point of origin, track & trace diversion of goods, counterfeit identification, adulterated product identification, product age, product quality, and/or legal document authentication of the article”, Fraser does teach a tag may be placed on an object to assist in tracking them (see Col.  3, lines 59-64) which reads on the amended portion “track & trace diversion of goods” as recited in the instant independent claim. 
In response to applicant’s argument that Fraser fails to teach or make obvious “wherein the plurality of identifiable analytes do not comprise a fluorocarbon” as recited in new independent claim 33, Fraser does teach multiple taggant compositions or combinations may be employed  for various purposes (see Col. 3, lines 65-66). Furthermore, applicant refers to pg. 36 line 1- pg. 37 line 18 of the specification for support of this limitation of the claim. However, this portion of the specification that teaches exemplary embodiments of chemical processes for chemical tag release makes no mention of the inclusion nor exclusion of fluorocarbon compounds. Therefore, therefore there is no support in the disclosure of the application as originally filed for the exclusion of fluorocarbon compounds. See MPEP 2173.05(i). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant refers to pg. 36 line 1- pg. 37 line 18 of the specification for support of the limitation “wherein the plurality of identifiable analytes do not comprise a fluorocarbon” of independent claim 33. However, this portion of the specification that teaches exemplary embodiments of chemical processes for chemical tag release makes no mention of the inclusion nor exclusion of fluorocarbon compounds. Therefore, therefore there is no support in the disclosure of the application as originally filed for the exclusion of fluorocarbon compounds. See MPEP 2173.05(i). 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4, 6, 15, 20-21, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent US 8,153,435 to Fraser as cited on the IDS. 
Regarding claim 3, Fraser teaches a patch (i.e. label) used to identify personnel on the battlefield by affixing said patch to soldiers wherein said patch would not inherently be associated with said soldier (see Col. 3, lines 33-58). The patch comprises an encapsulation formula (i.e. chemical tag) of Perfluorocarbon tracers (i.e. identifiable analytes) wherein separating the layers of said patch would initiate a controlled release of Perfluorocarbon tracers (PFT) vapors that can be detected via absorption, fluorescence, or other optical signal (see Col. 3, lines 33-58). The label is used to identify whether soldiers are enemies or allies (see Col. 3, lines 33-58). Fraser further teaches multiple taggant compositions or combinations may be employed  for various purposes (see Col. 3, lines 65-66) which reads on “a plurality of identifiable analytes” as recited in the instant claims.  Fraser teaches a tag may be placed on an object to assist in tracking them (see Col.  3, lines 59-64) which reads on the amended portion “track & trace diversion of goods” as recited in the instant independent claim.

Regarding claim 4, Fraser teaches all the limitations of claim 3 above. 
Fraser teaches the label may further contain an RFID (see Col. 5, lines 36-38). 

Regarding claim 6, Fraser teaches all the limitations of claim 3 above. 
Figure 1A of Fraser teaches wherein the chemical tag is applied at a plurality of spatially-distinct locations (see Col. 8-9, lines 66 – 11). 

Regarding claim 15, Fraser teaches all the limitations of claim 3 above. 
Fraser teaches a system that include the  patch (i.e. label), mentioned above, used to identify personnel on the battlefield by affixing said patch to soldiers wherein said patch would not inherently be associated with said soldier (see Col. 3, lines 33-58). The patch comprises an encapsulation formula (i.e. chemical tag) of Perfluorocarbon tracers (i.e. identifiable analytes) wherein separating the layers of said patch would initiate a controlled release of Perfluorocarbon tracers (PFT) vapors that can be detected via absorption, fluorescence, or other optical signal (see Col. 3, lines 33-58). The system further comprises a sensor (see Col. 3, lines 33-58) or detector for sensing said signal and then determining whether soldiers are enemies or allies (see Col. 9, lines 17-30) which reads on “wherein the detector is configured to determine the presence or absence of the chemical tag” and “wherein the detector signals a characteristic of the article upon exposure to the chemical tag” as recited in the instant claims. 

Regarding claims 20 and 21, Fraser teaches all the limitations of claim 15 above. 
Fraser teaches the label may further contain an RFID (see Col. 5, lines 36-38).

Regarding claim 33, Fraser teaches a patch (i.e. label) used to identify personnel on the battlefield by affixing said patch to soldiers wherein said patch would not inherently be associated with said soldier (see Col. 3, lines 33-58). The patch comprises an encapsulation formula (i.e. chemical tag) of Perfluorocarbon tracers (i.e. identifiable analytes) wherein separating the layers of said patch would initiate a controlled release of Perfluorocarbon tracers (PFT) vapors that can be detected via absorption, fluorescence, or other optical signal (see Col. 3, lines 33-58). The label is used to identify whether soldiers are enemies or allies (see Col. 3, lines 33-58). Fraser further teaches multiple taggant compositions or combinations may be employed  for various purposes (see Col. 3, lines 65-66) which reads on “a plurality of identifiable analytes” as recited in the instant claims.  Fraser teaches multiple taggant compositions or combinations may be employed  for various purposes (see Col. 3, lines 65-66), or in other words, that chemical tag besides those that comprise fluorocarbons can be used. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent US 8,153,435 to Fraser in view of United States Patent Application Publication US 2013/0096030 to Jeppesen et al. (herein Jeppesen) as cited on the IDS. 
	Regarding claim 5, Fraser teaches all the limitations of claim 3 above. 
	Fraser fails to teach “wherein a plurality of identifiable analytes comprises two or more types of functional groups within one or multiple molecules” as recited in the instant claim. 
	Jeppesen teaches multisensory arrays for detection and/or identification of analytes in the gas phase (see [0007]) wherein sensing of said analytes is based on at least two chemo-selective compounds (see [0008]). Jeppesen teaches said sensor arrays can be used in a wide area of application including military (see [0013]). Said chemo-selective compounds are represented by the general formula I, that comprises multiple functional groups within one molecule (see [0034-0037]) wherein each compound reacts chemo-selectively with said analytes depending on variation of said functional groups (see [0040]). 
	Jeppesen and Fraser are analogous in the field of analyte detection in the gas/vapor phase that can be utilized in the armed forces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analyte of Fraser with the chemo-selective compounds of Jeppesen therefore providing a detectable analyte comprising two or more types of functional groups within one or more molecules for the benefit of detecting and identifying analytes or mixtures thereof in a gas phase sufficiently and reliably (see Jeppesen [0005]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797